Citation Nr: 1145119	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to disability ratings for residuals of back strain higher than 20 percent before January 21, 2010, and 40 percent from January 21, 2010.

3.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right leg.

4.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left leg.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.

The issues currently on appeal come before the Board of Veterans' Appeals (Board) from a rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an August 2007 rating decision, the RO denied ratings higher than 50 percent for PTSD, 20 percent for residuals of back strain, and 10 percent each for peripheral neuropathy of the right and left legs.  The RO also denied entitlement to a TDIU.  In March 2010, the Board remanded those rating claims to the RO for the development of additional evidence.  In a March 2011 rating decision, the RO granted an increase in the rating for PTSD to 70 percent and an increase in the rating for residuals of back strain to 40 percent.

The Board also remanded in March 2010 issues of service connection for hypertension and left knee disability.  In the March 2011 rating decision, the RO granted service connection for hypertension and left knee disability.  Thus, those appeals have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

After the RO/AMC returned the case to the Board, the Veteran submitted an updated VA Form 21-8940, Veteran's Application For Increased Compensation Based On Unemployability.  On that form, he indicated that he received/expected to receive Social Security disability benefits, and that he last worked on December 10, 2010.

Where VA has notice of the existence of records held by the Social Security Administration (SSA) that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Here, the Veteran has several significant service connected disabilities, specifically post traumatic stress disorder, low back strain, and peripheral neuropathy of both legs, that he contends prevent gainful employment.  It is very likely that one or all of these disabilities would be instrumental in an SSA disability determination.  Thus, on remand, the RO/AMC should request records from SSA pertaining to any recent claim for disability benefits.  

He also reported receiving treatment at the Manchester VA Medical Center.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Manchester, New Hampshire VA Medical Center dating since April 2011.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

